 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD GOMEZ,                                     No. 2: 17-cv-1247 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    CDCR, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On August 29, 2019, plaintiff filed a motion for leave to file a third

19   amended complaint and a proposed third amended complaint. (ECF No. 57, 58.)

20          Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this

21   order, defendant shall file either an opposition or statement of non-opposition to plaintiff’s

22   motion to amend.

23   Dated: September 25, 2019

24

25

26
     Gom1247.am
27

28
                                                        1
